Order entered December 1, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00999-CV

             DANIEL S. BARNETT AND ABOVO CORPORATION, Appellants

                                            V.

                             RICHARD B. SCHIRO, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-08747

                                         ORDER
        We GRANT appellant’s November 29, 2016 second unopposed motion to extend time to

file a brief and ORDER the brief tendered to this Court on November 29, 2016 filed as of the

date of this order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE